  

 [image_001.jpg]

EXHIBIT 10.2

 

 

 

December 16, 2011

 

Vivian Liu

President and Chief Executive Officer

Innovus Pharmaceuticals, Inc.

80 W. Sierra Madre Blvd., #392
Sierra Madre, CA 91024

 

Re: Private Placement of Securities

 

Dear Ms. Liu:

 

This letter confirms our agreement that Innovus Pharmaceuticals, Inc. (together
with its affiliates and subsidiaries, the “Company”) has engaged Dawson James
Securities, Inc. (“Dawson James” or the “Placement Agent”) to act as the
Company’s exclusive Placement Agent on a commercially reasonable best efforts
basis in connection with the proposed private placement (the “Offering”) of
equity or equity-linked securities (the “Securities”) of the Company. The
private placement Securities will consist of units that include shares of common
stock and warrants to purchase shares of common stock (the “Units”). The gross
proceeds of the Offering will be a minimum of five million dollars ($5,000,000)
and a maximum of ten million dollars ($10,000,000) with a two million
($2,000,000) overallotment option to increase the Offering to a maximum of
twelve million dollars ($12,000,000) at the discretion of the Placement Agent

 

Upon acceptance (indicated by your signature below), this letter agreement (the
“Agreement”) will confirm the terms of the engagement between the Placement
Agent and the Company.

 

1.Appointment. Subject to the terms and conditions of this Agreement, the
Company hereby retains the Placement Agent, and the Placement Agent hereby
agrees to act, as the Company’s exclusive Placement Agent in connection with the
Offering. As Placement Agent for the Offering, Dawson James will advise and
assist the Company in identifying and assisting the Company in selling the
Securities to, one or more accredited Investors (“Investors”). The Company
acknowledges and agrees that the Placement Agent is only required to use its
“commercially reasonable efforts” in connection with the Offering and that this
Agreement does not constitute a commitment by the Placement Agent to purchase
the Securities or introduce the Company to Investors. Dawson James will, in its
sole discretion, determine the reasonableness of its efforts, and is under no
obligation to perform at any level other than what it deems reasonable. The
Company retains the right to determine all of the terms and conditions of the
Offering and to accept or reject any proposals submitted to it by the Placement
Agent in its sole and absolute discretion.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 2 of 11

 

2.Information.

 

a.The Company recognizes that, in completing its engagement hereunder, the
Placement Agent will be using and relying on publicly available information and
on data, material and other information furnished to Placement Agent by the
Company or the Company’s affiliates and agents. The Company will cooperate with
Dawson James and furnish, and cause to be furnished, to Dawson James any and all
information and data concerning the Company, its subsidiaries and the Offering
that Dawson James deems appropriate, including, without limitation, the
Company’s business plans, contracts, and due diligence materials and plans for
raising capital that is reasonably requested by Dawson James (the
“Information”), including a private placement memorandum in connection with the
Offering (the “Private Placement Materials”). Any Information and Private
Placement Materials forwarded to prospective Investors will be in a form
acceptable to the Placement Agent and its counsel. The Company represents and
warrants that at the time of any offers and sales of the Units all Information
and Private Placement Materials, including, but not limited to, the Company’s
financial statements, will be complete and correct in all material respects and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading.

 

b.It is further agreed that Dawson James will conduct a due diligence
investigation of the Company and the Company will reasonably cooperate with such
investigation as a condition of Dawson James’ obligations hereunder.

 

c.Until the date that is one year from the date hereof, Dawson James will keep
all information obtained from the Company confidential except: (i) Information
which is otherwise publicly available, or previously known to or obtained by
Dawson James independently of the Company and without breach of any of Dawson
James’ agreements with the Company; (ii) Dawson James may disclose such
information to its officers, directors, employees, agents and representatives,
and to its other advisors and financial sources on a need to know basis only and
will ensure that all such persons will keep such information strictly
confidential. No such obligation of confidentiality shall apply to information
that: (i) is in the public domain as of the date hereof or hereafter enters the
public domain without a breach by Dawson James, (ii) was known or became known
by Dawson James prior to the Company’s disclosure thereof to Dawson James, (iii)
becomes known to Dawson James from a source other than the Company, and other
than by the breach of an obligation of confidentiality owed to the Company, (iv)
is disclosed by the Company to a third party without restrictions on its
disclosure, (v) is independently developed by Dawson James or (vi) is required
to be disclosed by Dawson James or its officers, directors, employees, agents,
attorneys and its other advisors and financial sources, pursuant to any order of
a court of competent jurisdiction or other governmental body or as may otherwise
be required by law. If Dawson James or its officers, directors, employees,
agents, attorneys or its other financial advisors is requested or required to
disclose confidential information by a court, governmental body or by law,
Dawson James will provide the Company with prompt notice thereof so the Company
may seek a protective order or other appropriate remedy.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 3 of 11

 

d.The Company recognizes that in order for Dawson James to perform properly its
obligations in a professional manner, the Company will keep Dawson James
informed of and, to the extent practicable, permit Dawson James to participate
in meetings and discussions between the Company and any third party relating to
the matters covered by the terms of Dawson James’ engagement. If at any time
during the course of Dawson James’ engagement, the Company becomes aware of any
material change in any of the information previously furnished to Dawson James,
it will promptly advise Dawson James of the change.

 

3.Compensation. As compensation for services rendered and to be rendered
hereunder by the Placement Agent, the Company agrees to pay to the Placement
Agent the following fees in consideration of such services in connection with
the Offering.

 

a.The Company shall pay to Dawson James a cash fee payable upon each closing of
the transaction contemplated by this Agreement (“Closing”) equal to nine percent
(9%) of the gross proceeds received by the Company (the “Placement Fee”).

b.The Company shall also pay Dawson James a non-accountable expense allowance
payable in cash upon each Closing, equal to three percent (3%) of the gross
proceeds received by the Company from Investors at each Closing. Upon execution
of the Agreement, the Company will pay a non-refundable cash deposit of $25,000,
which will be applied to the monies due hereunder at the first closing.

c.The Company shall deliver warrants to the Placement Agent or its designees
(the “Agent Warrants”) to purchase a number of shares of common stock underlying
each component of the Units equal to ten percent (10%) of the total number
shares of common stock or common stock equivalents underlying the Units issued
in the Offering and on similar terms as the Investor Units sold in the Offering.
The Agent Warrants will also have cashless exercise provisions and piggy-back
registration rights.

d.The Company shall reimburse the Placement Agent for legal fees up to
$50,000and other expenses incurred in connection with the Offering.

e.The Company shall pay a cash fee equal to five percent (5%) of the gross
proceeds received by the Company upon exercise of any and all warrants sold to
Investors in connection with the Offering.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 4 of 11

 

4.Right of First Refusal. From the date of the final Closing of the Offering,
the Company grants Dawson James the right to provide investment banking services
to the Company on an exclusive basis in all matters for which investment banking
services are sought by the Company (such right, the “Right of First Refusal”)
for a period of twelve (12) months from the date of the last Closing of the
Offering. For these purposes, investment banking services shall include, without
limitation, (i) acting as sole bookrunner and lead manager for any underwritten
public offering of securities, including equity, equity-linked or senior, senior
subordinated or junior debt securities; (ii) acting as exclusive placement agent
or financial advisor in connection with any private offering of securities,
including equity, equity linked or debt securities of the Company; and (iii)
acting as financial advisor in connection with any sale or other transfer by the
Company, directly or indirectly, of a majority or controlling portion of its
capital stock or assets to another entity, any purchase or other transfer by
another entity, directly or indirectly, of a majority or controlling portion of
the capital stock or assets of the Company, and any merger or consolidation of
the Company with another entity. Dawson James shall notify the Company of its
intention to exercise the Right of First Refusal within 15 business days
following notice in writing by the Company. Any decision by Dawson James to act
in any such capacity shall be contained in separate agreements, which agreements
would contain, among other matters, provisions for customary fees for
transactions of similar size and nature, as may be mutually agreed upon, and
indemnification of Dawson James and its affiliates and shall be subject to
general market conditions. If Dawson James declines to exercise the Right of
First Refusal, the Company shall have the right to retain any other person or
persons to provide such services on terms and conditions which are not
materially more favorable to such other person or persons than the terms
declined by Dawson James. The indemnity provisions in Appendix A shall apply to
any such additional engagements, unless superseded by an indemnity provision set
forth in a separate agreement applicable to any such additional engagements, and
shall remain in full force and effect regardless of any completion, modification
or termination of DJSI’s engagement(s). The Company may terminate this right of
first refusal if Mr. Joseph E. Balagot is no longer employed by Dawson James.
The termination must be exercised in writing to Dawson James within ten days of
of the date Mr. Balagot becomes no longer employed by Dawson James .

 

5.Term of Engagement.

 

a.This Agreement will remain in effect until May 31, 2012, after which either
party shall have the right to terminate it on thirty (30) days prior written
notice to the other. The date of termination of this Agreement is referred to
herein from time to time as the “Termination Date”. The period of time during
which this Agreement remains in effect is referred to herein from time to time
as the “Term”. If, within one year after the Termination Date, the Company
completes any financing of equity or debt or other capital raising activity of
the Company with any of the prospective investors who were first introduced to
the Company in connection with the financing contemplated hereby by Dawson
James, the Company will pay to Dawson James upon the closing of such financing
the compensation set forth in Section 3(a), 3(b) and 3(c) as a “Source Fee”.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 5 of 11

 

b.Furthermore, Sections 4, 5, 7, 8 and 11-15 and all of Exhibit A attached,
hereto (the terms of which are incorporated by reference hereto), will survive
any termination or expiration of this Agreement. The termination of this
Agreement shall not affect the Company’s obligation to pay fees to the extent
provided for in Section 3 herein and shall not affect the Company’s obligation
to reimburse Dawson James for its expenses incurred prior to such termination.
All such fees and reimbursements due shall be paid to the Placement Agent on or
before the Termination Date (in the event such fees and reimbursements are
earned or owed as of the Termination Date) or upon the final closing of the
Offering or any applicable portion thereof (in the event such fees are due
pursuant to the terms of Section 3 hereof).

  

6.Certain Placement Procedures. The Company and the Placement Agent each
represents to the other that it has not taken, and the Company and the Placement
Agent each agrees with the other that it will not take any action, directly or
indirectly, so as to cause the Offering to fail to be entitled to rely upon the
exemption from registration afforded by Section 4(2) of the Securities Act of
1933, as amended (the “Act”). In effecting the Offering, the Company and the
Placement Agent each agrees to comply in all material respects with applicable
provisions of the Act and any regulations thereunder and any applicable state
laws and requirements. The Company agrees that any representations and
warranties made by it to any Investor in the Offering shall be deemed also to be
made to the Placement Agent for its benefit. The Company agrees that it shall
cause any opinion of its counsel delivered to any Investors in the Offering also
to be addressed and delivered to the Placement Agent, or to cause such counsel
to deliver to the Placement Agent a letter authorizing it to rely upon such
opinion.

 

7.Indemnification. The Company agrees to indemnify Placement Agent in accordance
with the indemnification and other provisions attached to the Agreement as
Exhibit A (the “Indemnification Provisions”), which provisions are incorporated
herein by reference and shall survive the termination or expiration of the
Agreement.

 

8.Other Activities. The Company acknowledges that Dawson James has been, and may
in the future be, engaged to provide services as an underwriter, placement
agent, finder, advisor and investment banker to other companies in the industry
in which the Company is involved. Subject to the confidentiality provisions of
Dawson James contained in Section 2 hereof, the Company acknowledges and agrees
that nothing contained in this Agreement shall limit or restrict the right of
Dawson James or of any member, manager, officer, employee, agent or
representative of Dawson James, to be a member, manager, partner, officer,
director, employee, agent or representative of, investor in, or to engage in,
any other business, whether or not of a similar nature to the Company’s
business, nor to limit or restrict the right of Dawson James to render services
of any kind to any other corporation, firm, individual or association; provided
that Dawson James and any of its member, manager, officer, employee, agent or
representative shall not use the Information to the detriment of the Company.
Dawson James may, but shall not be required to, present opportunities to the
Company.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 6 of 11

 

9.Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement will be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal law of the State of Florida. The Company and Dawson
James each (i) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in Palm Beach County,
Florida or in the United States District Court for the Southern District of
Florida (ii) waives any objection to the venue of any such suit, action or
proceeding, and the right to assert that such forum is an inconvenient forum,
and (iii) irrevocably consents to the jurisdiction of the Palm Beach County
Florida Court and the United States District Court for the Southern District of
Florida in any such suit, action or proceeding. Each of the Company and Dawson
James further agrees to accept and acknowledge service of any and all process
that may be served in any such suit, action or proceeding in the Palm Beach
County Florida Court or in the United States District Court for the Southern
District of Florida and agrees that service of process upon it mailed by
certified mail to its address shall be deemed in every respect effective service
of process in any such suit, action or proceedings. The parties hereby expressly
waive all rights to trial by jury in any suit, action or proceedings arising
under this Agreement.

 

10.Securities Law Compliance. The Company, at its own expense, will use its best
efforts to obtain any registration or qualification required to sell any
Securities under the Blue Sky laws of any applicable jurisdictions. The Company
agrees to use an attorney acceptable to Dawson James to perform any Blue Sky
filings.

 

11.Representations and Warranties. The Company and Dawson James each
respectively represent and warrant that: (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed and
constitutes a legal, valid and binding agreement of such party enforceable in
accordance with its terms; and (c) the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby does not conflict
with or result in a breach of (i) such party’s certificate of incorporation or
by-laws or (ii) any agreement to which such party is a party or by which any of
its property or assets is bounds.

 

12.Parties; Assignment; Independent Contractor. This Agreement has been and is
made solely for the benefit of Dawson James and the Company and each of the
persons, agents, employees, officers, directors and controlling persons referred
to in Exhibit A and their respective heirs, executors, personal representatives,
successors and assigns, and nothing contained in this Agreement will confer any
rights upon, nor will this Agreement be construed to create any rights in, any
person who is not party to such Agreement, other than as set forth in this
paragraph. The rights and obligations of either party under this Agreement may
not be assigned without the prior written consent of the other party hereto and
any other purported assignment will be null and void. Dawson James has been
retained under this Agreement as an independent contractor, and it is understood
and agreed that this Agreement does not create a fiduciary relationship between
Dawson James and the Company or their respective Boards of Directors. Dawson
James shall not be considered to be the agent of the Company for purpose
whatsoever and Dawson James is not granted any right or authority to assume or
create any obligation or liability, express or implied, on the Company’s behalf,
or to bind the Company in any manner whatsoever.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 7 of 11

 

13.Validity. In case any term of this Agreement will be held invalid, illegal or
unenforceable in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.

 

14.Counterparts. This Agreement may be executed in counterparts and each of such
counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

 

15.Notices. All notices will be in writing and will be effective when delivered
in person or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 8 of 11

 

addresses or such other address as such party may advise the other in writing:

  

To the Company: Vivian Liu   President and CEO   Innovus Pharmaceuticals, Inc.  
80 W. Sierra Madre Blvd., #392   Sierra Madre, CA 91024       Telephone: (626)
355-6730     To Dawson James: Joseph E. Balagot, Managing Partner – Head of
Investment Banking   Dawson James Securities, Inc.   5201 Great America Parkway,
Suite 320   Santa Clara, CA 95054   Telephone: (408) 524-2942       Don Shek,
Chief Financial Officer   Dawson James Securities, Inc.   925 South Federal
Highway, 6th Floor   Boca Raton, FL  33432   Telephone: (561) 208-2929

  

16.Best Efforts Engagement for Capital Raising. It is expressly understood and
acknowledged that Dawson James’ engagement for the Offering does not constitute
any commitment, express or implied, on the part of Dawson James or of any of its
affiliates to purchase or place the Company’s securities or to provide any type
of financing and that the Offering will be conducted by Dawson James on a “best
efforts” basis.

 

17.Press Announcements. The Company agrees that Dawson James shall, upon a
successful transaction, have the right to place advertisements in financial and
other newspapers and journals at its own expense describing its services to the
Company hereunder, provided that Dawson James shall submit a copy of any such
advertisement to the Company for its approval, such approval not to be
unreasonably withheld, conditioned or delayed.

 

 

Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 9 of 11

  

If the terms of our engagement as set forth in this letter are satisfactory to
you, please sign and date the enclosed copy of this letter and return it to us.

 



  Very truly yours,         Dawson James Securities, Inc.               By: /s/
Joseph Balagot     Joseph E. Balagot     Managing Partner, Head of Investment
Banking               By: /s/ Thom Hands     Thom Hands     President

 

Agreed to and accepted

this 16th day of December, 2011;.

 

Innovus Pharmaceuticals, Inc.

  

 

By: /s/    Vivian Liu

Vivian Liu

President and CEO

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 10 of 11

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless Dawson James Securities, Inc.
(“Dawson James”) and each of the other Indemnified Parties (as hereinafter
defined) from and against any and all losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements,
and any and all actions, suits, proceedings and investigations in respect
thereof and any and all reasonable legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise (including, without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing, pursing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Dawson James’s acting for the
Company, including, without limitation, any act or omission by Dawson James in
connection with the transaction contemplated by the Engagement Letter Agreement
between the Company and Dawson James to which these indemnification provisions
are attached and form a part (the “Engagement Letter Agreement”), any breach by
the Company of any representation, warranty, covenant or agreement contained in
the Engagement Letter Agreement (or in any instrument, document or agreement
relating thereto), or the enforcement by Dawson James of its rights under the
Engagement Letter Agreement or these indemnification provisions, except to the
extent that any such Losses are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the gross negligence, willful misconduct, or bad
faith of, or violations of law by, the Indemnified Party seeking indemnification
hereunder. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of Dawson James by the Company
or for any other reason, except to the extent that any such liability is found
in a final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party’s
gross negligence or willful misconduct.

 

These indemnification provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Dawson James, its present and former
affiliated entities, partners, employees, legal counsel, agents and controlling
persons (within the meaning of the federal securities laws), and the officers,
directors, partners, stockholders, members, managers, employees, legal counsel,
agents and controlling persons of any of them. These indemnification provisions
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Party.

 



Dawson James Securities
Member FINRA/SIPC

Innovus Pharmaceuticals, Inc.
December 16, 2011
Page 11 of 11

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, or any third-party claim
of which an Indemnified Party becomes aware, it shall notify the Company with
reasonable promptness; provided, however, that any failure by an Indemnified
Party to notify the Company shall not relieve the Company from its obligations
hereunder (except to the extent the Company has suffered actual prejudice
thereby). An Indemnified Party shall have the right to retain counsel of its own
choice to represent it, and the reasonable fees, expenses and disbursements of
such counsel shall be borne by the Company. Any such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with the
Company and any counsel designated by the Company. The Company shall be liable
for any settlement of any claim against any Indemnified Party made with the
Company’s written consent. The Company shall not, without the prior written
consent of Dawson James, settle or compromise any claim, or permit a default or
consent to the entry of any judgment in respect thereof, unless such settlement,
compromise or consent (i) includes, as an unconditional term thereof, the giving
by the claimant to all of the Indemnified Parties of an unconditional release
from all liability in respect of such claim, and (ii) does not contain any
factual or legal admission by or with respect to an Indemnified Party or an
adverse statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Engagement Letter Agreement relates relative to the amount of fees paid to
Dawson James in connection with such transaction or transactions.
Notwithstanding the foregoing, in no event shall the amount contributed by all
Indemnified Parties exceed the amount of fees previously received by Dawson
James pursuant to the Engagement Letter Agreement.

 

Neither termination nor completion of the engagement of Dawson James referred to
above shall affect these indemnification provisions which shall remain operative
and in full force and effect. The indemnification provisions shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of the Indemnified Parties and their respective successors, assigns, heirs and
personal representatives.

 

 

Dawson James Securities
Member FINRA/SIPC

 